FILED
                            NOT FOR PUBLICATION                                MAR 03 2015

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10022

               Plaintiff - Appellee,             D.C. No. 4:13-cr-01481-CKJ-JR-1

  v.
                                                 MEMORANDUM*
ELIAS ORTIZ-ROSALES, a.k.a. Julian
Elias Ortiz-Rosales, a.k.a. J. Elias Rosales
Ortiz,

               Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Arizona
                  Marvin E. Aspen, Senior District Judge, Presiding

                          Submitted November 12, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Elias Ortiz-Rosales appeals from the district court’s judgment and

challenges the 51-month sentence imposed following his guilty-plea conviction for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
illegal re-entry, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

         Ortiz-Lopez contends that the district court procedurally erred by failing to

rule on his motion for a variance. He did not object on these grounds in the district

court, and we therefore review for plain error. See United States v. Dallman, 533
F.3d 755, 761 (9th Cir. 2008). There was no plain error. The district court

acknowledged Ortiz-Lopez’s argument for a variance, explained its reasons for

rejecting that argument, and imposed a sentence within the Sentencing Guidelines

range.

         Relying on United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir.

2009), Ortiz-Rosales argues that his sentence is substantively unreasonable because

of the age of a prior conviction that resulted in an enhancement under the advisory

Sentencing Guidelines. The sentence is not substantively unreasonable in light of

the 18 U.S.C. § 3553(a) factors and the totality of the circumstances, including the

seriousness of the enhancing prior conviction and Ortiz-Lopez’s subsequent

criminal and immigration history. See Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Reyes, 764 F.3d 1184, 1198-99 (9th Cir. 2014)

(distinguishing Amezcua-Vasquez based on defendant’s criminal history

subsequent to the enhancing prior conviction); United States v. Orozco-Acosta, 607


                                            2
F.3d 1156, 1167 (9th Cir. 2010) (distinguishing Amezcua-Vasquez where higher

sentence was necessary to deter defendant from more illegal re-entries).

      AFFIRMED.




                                         3